UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-17248 OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership (Exact name of registrant as specified in its charter) California 68-0023931 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2221 Olympic Boulevard Walnut Creek, California (Address of principal executive offices) (Zip Code) (925) 935-3840 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] As of June 30, 2010, the aggregate value of limited partnership units held by non-affiliates was approximately $237,605,000.This calculation is based on the capital account balances of the limited partners and excludes limited partnership units held by the general partner. DOCUMENTS INCORPORATED BY REFERENCE Certain exhibits filed with Registrant’s S-11 Registration Statement No. 333-150248 are incorporated by reference into Part IV. 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (“Amendment No. 1”) amends the Annual Report on Form 10-K of Owens Mortgage Investment Fund (the “Partnership”) for the fiscal year ended December 31, 2010, as originally filed on March 15, 2011 (the “Original Filing”). This Form 10-K/A amends the Original Filing to reflect a restatement in management’s assessment of the disclosure controls and procedures as of December 31, 2010, and to restate Management’s Report on Internal Control Over Financial Reporting to include a material weakness in the Partnership’s internal control over financial reporting that existed as of December 31, 2010, due to the incorrect reporting of the number of limited partner units outstanding and the disclosure of the net income or loss allocated to limited partners per weighted average limited partnership unit during the periods covered by the Annual Report. Restatement The consolidated financial statements for the years ended December 31, 2010 and 2009 have been restated for an error in reporting the number of limited partners units outstanding as summarized below: Limited partner units outstanding, as previously reported Limited partner units outstanding, as restated Net loss allocated to limited partners per weighted average limited partnership unit, as previously reported $ ) $ ) Net loss allocated to limited partners per weighted average limited partnership unit, as restated $ ) $ ) In addition, this Amendment No. 1 includes a restated Report of Independent Registered Public Accounting Firm as part of Item 8, Consolidated Financial Statements and Supplementary Data. The following sections of the Original Filing are revised in this Amendment No. 1: Part I Item 1 – Business Item 1A – Risk Factors Part II Item 5 – Market for Registrant’s Limited Partnership Units, Related Unit Holder Matters and Issuer Purchases of Equity Securities Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 8 – Consolidated Financial Statements and Supplementary Data · Report of Independent Registered Public Accounting Firm · Consolidated Financial Statements Item 9A – Controls and Procedures · Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures · Remediation Activities · Changes in Internal Control over Financial Reporting · Management’s Report on Internal Control Over Financial Reporting Part IV Item 15 – Exhibits and Consolidated Financial Statement Schedules In addition, the General Partner’s principal executive officer and principal financial officer have provided new certifications in connection with this Amendment No. 1 (Exhibits 31.1, 31.2 and 32). 3 Except as described above, no other amendments have been made to the Original Filing. This Amendment continues to speak as of the date of the Original Filing, and the Partnership has not updated the disclosure contained herein to reflect events that have occurred since the date of the Original Filing. Accordingly, this Amendment No. 1 should be read in conjunction with the Original Filing (except as amended hereby), as well as the Partnership’s other filings subsequent to the filing of the Original Filing, including any amendments to those filings. TABLE OF CONTENTS PART I Page Item 1.
